Exhibit 10.18

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, effective as of                 , between THE
McCLATCHY COMPANY a Delaware corporation (the “Corporation”), and
                 (“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”), or an officer of the Corporation, or
both, and in such capacity or capacities or otherwise as an Agent of the
Corporation (as hereinafter defined) is performing a valuable service for the
Corporation; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that he
be indemnified as herein provided; and

 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein:

 

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

  1.   Services by Indemnitee.

 

Indemnitee agrees to serve as a director or as an officer of the Corporation, or
both, so long as he is duly appointed or elected and qualified in accordance
with the applicable provisions of the Certificate of Incorporation and By-Laws
of the Corporation or any subsidiary of the Corporation, and until such time as
he resigns or fails to stand for election or is removed from his position.
Indemnitee may at any time and for any reason resign or be removed from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Corporation shall have no
obligation under this Agreement to continue Indemnitee in any such position.

 

  2.   Indemnification.

 

The Corporation shall indemnify Indemnitee to the fullest extent permitted by
applicable law. Without in any way diminishing the scope of the indemnification
provided by this Section 2, the Corporation will indemnify Indemnitee if and
whenever Indemnitee is or was a party or is threatened to be made a party to or
is in any way involved in (except as a party plaintiff without the written
consent of the Corporation)

 

1



--------------------------------------------------------------------------------

any Proceeding (including without limitation any such Proceeding brought by or
in the right of the Corporation), by reason of the fact that Indemnitee is or
was an Agent or by reason of anything done or not done by Indemnitee in such
capacity, against Expenses and Liabilities actually and reasonably incurred by
Indemnitee or on his behalf in connection with such Proceeding except to the
extent that (a) any Expenses or Liabilities result from conduct which is finally
determined by a court of competent jurisdiction to be knowingly fraudulent,
deliberately dishonest or willful misconduct, (b) any amount is paid without the
prior approval of the Corporation in settlement of a Proceeding brought by or in
the right of the Corporation or another entity or enterprise which Indemnitee is
or was serving at the request of the Corporation as a director or officer, or
(c) such indemnification is otherwise prohibited by law, whether by statute,
court decision or otherwise. In addition to, and not as a limitation of, the
foregoing, the rights of indemnification of Indemnitee provided under this
Agreement shall include those rights set forth in Sections 3, 6 and 12 below.

 

  3.   Advancement of Expenses.

 

All reasonable Expenses incurred by or on behalf of Indemnitee shall be advanced
from time to time by the Corporation to him within thirty (30) days after the
receipt by the Corporation of a written request for an advance of Expenses,
whether prior to or after final disposition of a Proceeding (except to the
extent that there has been a Final Adverse Determination that Indemnitee is not
entitled to be indemnified for such Expenses), including without limitation any
Proceeding brought by or in the right of the Corporation. The written request
for an advancement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee. If required by law at
the time of such advance, Indemnitee hereby undertakes to repay the amounts
advanced if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified pursuant to the terms of this Agreement.

 

  4.   Limitations.

 

The foregoing indemnity and advancement of Expenses shall apply only to the
extent that Indemnitee has not been indemnified and reimbursed pursuant to such
insurance as the Corporation may maintain for Indemnitee’s benefit, or
otherwise; provided, however, that notwithstanding the availability of such
other indemnification and reimbursement, Indemnitee may claim indemnification
and advancement of Expenses pursuant to this Agreement by assigning to the
Corporation, at its request, Indemnitee’s claims under such insurance to the
extent Indemnitee has been paid by the Corporation.

 

  5.   Insurance and Funding.

 

The Corporation may purchase and maintain insurance to protect itself and/or
Indemnitee against any Expenses and Liabilities in connection with any
Proceeding to the fullest extent permitted by applicable law. The Corporation
may create a trust fund, grant a security interest or use other means
(including, without limitation, a letter of credit) to ensure the payment of
such amounts as may be necessary to effect indemnification or advancement of
Expenses as provided in this Agreement.

 

2



--------------------------------------------------------------------------------

  6.   Procedure for Determination of Entitlement to Indemnification.

 

(a) Whenever Indemnitee believes that he is entitled to indemnification pursuant
to this Agreement, Indemnitee shall submit a written request for indemnification
to the Corporation. Any request for indemnification shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification. In any event, Indemnitee shall
submit his claim for indemnification within a reasonable time, not to exceed
five years after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or final
termination, whichever is the later date for which Indemnitee requests
indemnification. The Secretary or other appropriate officer shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors in writing that he has made such request. Determination of
Indemnitee’s entitlement to indemnification shall be made not later than sixty
(60) days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or other
disposition or partial disposition of any Proceeding or any other event which
could enable the Corporation to determine Indemnitee’s entitlement to
indemnification.

 

(b) The Indemnitee shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard, which selection shall be included
in the written request for indemnification required in Section 6(a). The forum
shall be any one of the following:

 

(i) The stockholders of the Corporation;

 

(ii) A quorum of the Board of Directors consisting of Disinterested Directors;

 

(iii) Independent Legal Counsel, who shall make the determination in a written
opinion; or

 

(iv) A panel of three arbitrators, one selected by the Corporation, another by
Indemnitee and the third by the first two arbitrators selected; or if for any
reason three arbitrators are not selected within thirty (30) days after the
appointment of the first arbitrator, then selection of additional arbitrators
shall be made by the American Arbitration Association. If any arbitrator resigns
or is unable to serve in such capacity for any reason, the American Arbitration
Association shall select his replacement. The arbitration shall be conducted
pursuant to the commercial arbitration rules of the American Arbitration
Association now in effect.

 

 

3



--------------------------------------------------------------------------------

  7.   Fees and Expenses of Independent Legal Counsel.

 

The Corporation agrees to pay the reasonable fees and expenses of Independent
Legal Counsel or a panel of three arbitrators should such Counsel or such panel
of arbitrators be retained to make a determination of Indemnitee’s entitlement
to indemnification pursuant to Section 6 of this Agreement, and to fully
indemnify such Counsel or arbitrators against any and all expenses and losses
incurred by any of them arising out of or relating to this Agreement or their
engagement pursuant hereto.

 

  8.   Remedies of Indemnitee.

 

(a) In the event that (i) a determination pursuant to Section 6 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in an appropriate court of
the State of Delaware of the remedy sought. Alternatively, Indemnitee at his
option may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the commercial arbitration rules of the American Arbitration
Association now in effect, which award is to be made within ninety (90) days
following the filing of the demand for arbitration. The Corporation shall not
oppose Indemnitee’s right to seek any such adjudication or arbitration award.

 

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that he is not entitled to
indemnification.

 

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 6 hereof or otherwise pursuant to the terms of this
Agreement, the Corporation shall be bound by such determination in the absence
of a misrepresentation of a material fact by Indemnitee.

 

(d) The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.

 

(e) Expenses reasonably incurred by Indemnitee in connection with his request
for indemnification under, seeking enforcement of or to recover damages for
breach of this Agreement shall be borne by the Corporation.

 

 

4



--------------------------------------------------------------------------------

  9.   Modification, Waiver, Termination and Cancellation.

 

No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

 

  10.   Notice by Indemnitee and Defense of Claim.

 

Indemnitee shall promptly notify the Corporation in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any matter, whether civil, criminal, administrative
or investigative, but the omission so to notify the Corporation will not relieve
it from any liability which it may have to Indemnitee if such omission does not
prejudice the Corporation’s rights. If such omission does prejudice the
Corporation’s rights, the Corporation will be relieved from liability only to
the extent of such prejudice; nor will such omission relieve the Corporation
from any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any Proceeding as to which Indemnitee notifies the
Corporation of the commencement thereof:

 

(a) The Corporation will be entitled to participate therein at its own expense;
and

 

(b) The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee with respect to such Proceeding. After notice from
the Corporation to Indemnitee of its election to assume the defense thereof, the
Corporation will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ its own counsel in such
Proceeding but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Indemnitee unless:

 

(i) The employment of counsel by Indemnitee has been authorized by the
Corporation;

 

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee; or

 

(iii) The Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence; in each of which cases
the fees and expenses of such counsel shall be at the expense of the
Corporation.

 

 

5



--------------------------------------------------------------------------------

(c) The Corporation shall not settle any Proceeding in any manner which would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; provided, however, that Indemnitee will not unreasonably withhold his
consent to any proposed settlement.

 

  11.   Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

  (a)   If to Indemnitee, to:

 

  (b)   If to the Corporation, to:

 

      The McClatchy Company

      2100 Q Street

      Sacramento, California 95816

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

  12.   Nonexclusivity.

 

The rights of Indemnitee hereunder shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under the
Delaware General Corporation Law, the Corporation’s Certificate of Incorporation
or By-laws, or any agreements, vote of stockholders, resolution of the Board of
Directors or otherwise, and to the extent that during the Indemnification Period
the rights of the then existing directors and officers are more favorable to
such directors or officers than the rights currently provided to Indemnitee
thereunder or under this Agreement, Indemnitee shall be entitled to the full
benefits of such more favorable rights.

 

 

6



--------------------------------------------------------------------------------

  13.   Certain Definitions.

 

(a) “Agent” shall mean (i) a director, officer, employee, fiduciary, agent or
co-founder of the Corporation; (ii) a director, officer, employee, agent or
fiduciary of another entity who is or was serving in such capacity at the
request of, for the convenience of, or to represent the interests of the
Corporation; (iii) a director, officer, employee, agent, fiduciary or co-founder
of a corporation, which was a predecessor corporation of the Corporation; or
(iv) a director, officer, employee, agent or fiduciary of another entity who is
or was serving in such capacity at the request of, for the convenience of, or to
represent the interests of such predecessor corporation.

 

(b) “Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

 

(c) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which he is otherwise not compensated by the Corporation
or any third party) actually and reasonably incurred in connection with a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.

 

(d) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (1) a final adjudication in a Delaware court or
decision of an arbitrator pursuant to Section 8(a) hereof shall have denied
Indemnitee’s right to indemnification hereunder, or (2) Indemnitee shall have
failed to file a complaint in a Delaware court or seek an arbitrator’s award
pursuant to Section 8(a) for a period of one hundred twenty (120) days after the
determination made pursuant to Section 6 hereof.

 

(e) “Indemnification Period” shall mean the period of time during which
Indemnitee shall continue to serve as a director or officer of the Corporation,
or both, and thereafter so long as Indemnitee shall be subject to any possible
Proceeding.

 

(f) “Independent Legal Counsel” shall mean a law firm or a member of a law firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) and that neither is presently nor in the past five
years has been retained to represent: (i) the Corporation or any of its
subsidiaries or affiliates, or Indemnitee or any corporation as to which
Indemnitee was or is a director, officer, employee or agent, or any subsidiary
or affiliate of such a corporation, in any material matter, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.

 

7



--------------------------------------------------------------------------------

(g) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.

 

(h) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal therefrom.

 

  14.   Binding Effect; Duration and Scope of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Corporation), spouses, heirs and personal and legal representatives. This
Agreement shall continue in effect during the Indemnification Period, regardless
of whether Indemnitee continues to serve as an officer or director.

 

  15.   Severability.

 

If any provision or provisions of this Agreement (or any portion thereof) shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:

 

(a) The validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

 

(b) To the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

 

  16.   Governing Law and Interpretation of Agreement.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware. If the laws of the State of Delaware are
hereafter amended to permit the Corporation to provide broader indemnification
rights than said laws permitted the Corporation to provide prior to such
amendment, the rights of indemnification and advancement of expenses conferred
by this Agreement shall be broadened to the fullest extent permitted by the laws
of the State of Delaware, as so amended.

 

 

8



--------------------------------------------------------------------------------

  17.   Consent to Jurisdiction.

 

The Corporation and Indemnitee each irrevocably consent to the jurisdiction of
the courts of the State of Delaware for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be brought only in the
state courts of the State of Delaware.

 

  18.   Entire Agreement.

 

This Agreement represents the entire agreement between the parties hereto, and
there are no other agreements, contracts or understandings between the parties
hereto with respect to the subject matter of this Agreement, except as
specifically referred to herein or as provided in Section 12 hereof.

 

Executed this      day of                 ,             .

 

THE McCLATCHY COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

INDEMNITEE

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

9